DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to Examiners action filed, 02/17/2022, Applicant amended Claims 1, 12, and cancelled Claims 4, 15, and 18-20.  Claims 1-3, 5-14, and 16-17 are currently pending.

Response to Arguments

Regarding Applicant’s Argument “John, on the other hand, does not show the aforementioned features now recited in amended claims 1 and 12. Rather, John shows in Figure 8 a ducted fuel spray (452) and an un-ducted fuel spray (454) that is not concentric with the ducted fuel spray (452) but is instead offset from the ducted fuel spray (452). Further, John does not describe any ducts that include holes that entrain air into the fuel spray.”; Examiner respectfully disagrees.  
As indicated in the previous rejection and further elaborated here, John discloses “In FIG. 6, a nozzle or nozzle assembly 236 of a dual concentric check injector is shown received within engine head 223. Nozzle 236 includes a first set of spray orifices 252 and a second set of spray orifices 254, and can generally be configured in a manner substantially identical to the embodiment of FIG. 2 with respect to spray orifice arrangement and other geometric attributes.” (¶0026) And “It will be appreciated that other embodiments could include a dual concentric check arrangement, with one of a first and a second set of spray orifices being ducted according to the present disclosure, and the other set of spray orifices non-ducted.” (¶0028).  In other words, a person of ordinary skill in the art at the time of applicant’s filing upon reading ¶0026-0028 and reviewing Fig. 6 would understand that the disclosure contemplates a further embodiment sharing all the attributes of Fig. 6 with exception that one of the two sets of spray plume ducts are omitted.  As a result, one of the concentric sets of spray orifices are “ducted” while the other concentric set of spray orifices are “non-ducted” (i.e. sans ducts).  Therefore John explicitly teaches the limitation “wherein when the fuel injector injects a plurality of fuel sprays concentrically about the fuel injector into a cylinder of the diesel engine, some of the plurality of fuel sprays being directed by the plurality of ducts into the cylinder, and wherein one of the plurality of fuel sprays is not directed by any of the plurality of ducts” (Fig. 6, and ¶0026-0028).  
Additionally, John discloses/illustrates that each of the spray plume ducts (Fig. 6, 278 and/or 268) has a bore (i.e. a hole) extending therethrough in order that “The fuel spray tends to interact with the ducts to enhance mixing of the fuel with air, in particular by increasing the so-called “liftoff length” of the fuel spray jets to enable air to mix with the plumes of fuel. (¶0004).  Therefore John (Fig. 6, ¶0004, ¶0026) further teaches: the ducts including holes (Fig. 6, ducts each have a full-length axial bore therethrough that comprises a “hole” configured to draw air/fuel into the duct to enhance mixing of air/fuel) that draw air into to the ducts to enhance air entrainment into the fuel spray.

Regarding Applicant’s Argument “Regarding the secondary references cited by the Examiner, Bailey describes an apparatus for operating an internal combustion engine for low-cetane hydrocarbon fuels, Martin describes a base with a projection, and Mueller describes a gap between a fuel spray orifice and an inlet of a duct. None of these references overcomes the deficiencies of John.”; Examiner notes that John addresses the limitations of the claims as indicated above with respect to Claims 1 and 12.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5-6 and 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, and for failing to include all the limitations of the claim upon which it depends.  Claims 5-6 are dependent on cancelled Claim 4.  Claims 16-17 are dependent on cancelled Claim 15.  As a result, Claims 5-6 and 16-17 comprise improper dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purpose of examination over the prior art Claims 5 and 16 will be construed as being dependent on Claims 1 and 12, respectively.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 12 are rejected under 35 U.S.C. 102a2 as being anticipated by John et al. (U.S. 2021/0040925A1; note 08/05/2019 filing date.)
John discloses “A fuel system for an internal combustion engine includes a fuel injector having a nozzle with first and second sets of spray orifices formed therein. The fuel injector also includes a first and a second outlet check movable to open and close the first and second sets of spray orifices. Spray plume ducts are supported at fixed orientations relative to a nozzle of the fuel injector, and each are oriented in-line with a center axis defined by one of the spray orifices. The spray plume ducts may be directly attached to the fuel injector or to a duct carrier mounted to an engine head.” (Abstract).  Specifically, Fig. 6 discloses “In FIG. 6, a nozzle or nozzle assembly 236 of a dual concentric check injector is shown received within engine head 223. Nozzle 236 includes a first set of spray orifices 252 and a second set of spray orifices 254, and can generally be configured in a manner substantially identical to the embodiment of FIG. 2 with respect to spray orifice arrangement and other geometric attributes. Engine head 223 will also be understood to include a plurality of gas exchange conduits therein and each opening at fireside surface 225, generally analogous to the illustration in FIG. 1, but not fully visible in the FIG. 6 illustration. Engine head assembly 220 also includes spray plume ducts arranged in a first set 268 and a second set 274 and structured for positioning in-line with first set of spray orifices 252 and second set of spray orifices 254……Also in the illustrated embodiment, spray plume ducts 268 and 274 are supported at fixed orientations by way of a duct carrier 267. Duct carrier 267 can include a base 269 that is attached to engine head 223, such as by way of attachment to an engine head insert 299 that is received within injector bore 227. Attachment of duct carrier 267 to insert 299 positioned within injector bore 227 may be by way of welding, fasteners, interference fitting, a combination of these, or some other attachment technique. Embodiments are contemplated where duct carrier 267, or parts thereof such as base 269, is formed integrally with insert 299 or potentially integrally with engine head 223 itself.” (¶0026) and Fig. 8 “It will be appreciated that other embodiments could include a dual concentric check arrangement, with one of a first and a second set of spray orifices being ducted according to the present disclosure, and the other set of spray orifices non-ducted.“ (¶0028).  Therefore the prior art explicitly discloses an embodiment comprising a “dual concentric check arrangement” (i.e. Fig. 6) wherein “one of a first and a second set of spray orifices being ducted according to the present disclosure, and the other set of spray orifices non-ducted.”.  This disclosure of a dual concentric check arrangement (disclosed as combining the attributes of Fig. 6’s dual concentric arrangement of orifices and Figl 8’s omission of one of the set of spray ducts adjacent a corresponding set of orificies) comprising only one set of spray orifices (first set) as being ducted and the other set (second set) of spray orifices as being non-ducted, forms the basis for the prior art rejections below.

Regarding Claim 1, John teaches: 
An apparatus for a diesel engine (Fig. 1, “Engine 12 can include a compression ignition engine structured to operate on a suitable compression ignition fuel such as a diesel distillate fuel.”; ¶0017) in a motor vehicle (Examiner notes the limitation “for a diesel engine in a motor vehicle is interpreted as a statement of intended use for the claimed “apparatus”.  MPEP2111.02(II) states “See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")”.  In this instance, the body of the claim defines structurally complete invention and the recitation of “in a motor vehicle” only states the intended use for the invention, i.e. use in a motor vehicle.  For the purpose of examination over the prior art the limitation “in a motor vehicle” will be treated as an intended use and not be given patentable weight.), the apparatus comprising: a base (Fig. 6, “base 269”); and a plurality of ducts (Fig. 6, dual concentric first and second set of spray plume ducts 268 and 274) positioned on the base, wherein the base is positioned about a fuel injector (Fig. 6, injector nozzle 236), and wherein when the fuel injector injects a plurality of fuel sprays (Fig. 6, “Nozzle 236 includes a first set of spray orifices 252 and a second set of spray orifices 254, and can generally be configured in a manner substantially identical to the embodiment of FIG. 2 with respect to spray orifice arrangement and other geometric attributes”; ¶0026) concentrically  (¶0026; “a dual concentric check injector is shown “) about the fuel injector into a cylinder of the diesel engine (Fig. 1, engine 12), some of the plurality of fuel sprays are directed by the plurality of ducts into the cylinder (“It will be appreciated that other embodiments could include a dual concentric check arrangement, with one of a first and a second set of spray orifices being ducted according to the present disclosure, and the other set of spray orifices non-ducted.“ ; ¶0028) the ducts including holes that draw air into to the ducts to enhance air entrainment into the fuel spray (Fig. 6, ducts each have a full-length axial bore therethrough that comprises a “hole” configured to draw air/fuel into the duct to enhance mixing of air with the fuel; see ¶0004), and wherein one of the plurality of fuel sprays is not directed by any of the plurality of ducts (John discloses “In FIG. 6, a nozzle or nozzle assembly 236 of a dual concentric check injector is shown received within engine head 223. Nozzle 236 includes a first set of spray orifices 252 and a second set of spray orifices 254, and can generally be configured in a manner substantially identical to the embodiment of FIG. 2 with respect to spray orifice arrangement and other geometric attributes.” (¶0026) And “It will be appreciated that other embodiments could include a dual concentric check arrangement, with one of a first and a second set of spray orifices being ducted according to the present disclosure, and the other set of spray orifices non-ducted.” (¶0028).  In other words, a person of ordinary skill in the art at the time of applicant’s filing upon reading ¶0026-0028 and reviewing Fig. 6 would understand that the disclosure contemplates a further embodiment sharing all the attributes of Fig. 6 with exception that one of the two sets of spray plume ducts are omitted.  As a result, one of the concentric sets of spray orifices are “ducted” while the other concentric set of spray orifices are “non-ducted” (i.e. sans ducts).  Therefore John explicitly teaches the limitation “wherein when the fuel injector injects a plurality of fuel sprays concentrically about the fuel injector into a cylinder of the diesel engine, some of the plurality of fuel sprays being directed by the plurality of ducts into the cylinder, and wherein one of the plurality of fuel sprays is not directed by any of the plurality of ducts” (Fig. 6, and ¶0026-0028)).

Regarding Claim 7, John further teaches wherein a duct angle of each of the plurality of ducts is less than about 50 with respect to a respective fuel spray (Fig. 6, “Spray plume ducts are supported at fixed orientations relative to a nozzle of the fuel injector, and each are oriented in-line with a center axis defined by one of the spray orifices.”; Abstract).  In other words the duct angle of the ducts relative to the fuel spray orifice centerline axis is understood to be approximately 0 degrees.)

Regarding Claim 8, John further teaches: wherein the base is configured to be press-fit into a head of the cylinder (¶0026, Examiner notes an “interference fit” is a press-fit attachment technique).

Regarding Claim 12, John teaches: A diesel engine (Fig. 1, item 12) for a motor vehicle (Examiner notes the limitation “for a motor vehicle” is interpreted as a statement of intended use for the claimed “apparatus”.  MPEP2111.02(II) states “See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")”.  In this instance, the body of the claim defines structurally complete invention and the recitation of “for a motor vehicle” only states the intended use for the invention, i.e. use in a motor vehicle.  For the purpose of examination over the prior art the limitation “for a motor vehicle” will be treated as an intended use and not be given patentable weight.) comprising: a fuel injector with a plurality of outlets (Fig. 6, “Nozzle 236 includes a first set of spray orifices 252 and a second set of spray orifices 254, and can generally be configured in a manner substantially identical to the embodiment of FIG. 2 with respect to spray orifice arrangement and other geometric attributes”; ¶0026), each of the outlets injecting a fuel spray into a cylinder of the diesel engine (Fig. 6, fuel sprays are emitted from each of the fuel spray orifices 252/254) ; and a device including a base (Fig. 6/8 “base 269”); and a plurality of ducts positioned on the base (Fig. 6, dual concentric first and second set of spray plume ducts 268 and 274), , the base being positioned about the fuel injector (Fig. 6, injector nozzle 236), 10P052007-US-NP wherein when the fuel injector injects the fuel sprays concentrically  (¶0026; “a dual concentric check injector is shown “) into the cylinder of the diesel engine, some of the fuel sprays are directed by the plurality of ducts into the cylinder (“It will be appreciated that other embodiments could include a dual concentric check arrangement, with one of a first and a second set of spray orifices being ducted according to the present disclosure, and the other set of spray orifices non-ducted.“ ; ¶0028)) the ducts including holes that draw air into to the ducts to enhance air entrainment into the fuel spray (Fig. 6, ducts each have a full-length axial bore therethrough that comprises a “hole” configured to draw air and fuel into the duct to enhance mixing of air with the fuel; see ¶0004), and wherein one of the plurality of fuel sprays is not directed by any of the plurality of ducts (John discloses “In FIG. 6, a nozzle or nozzle assembly 236 of a dual concentric check injector is shown received within engine head 223. Nozzle 236 includes a first set of spray orifices 252 and a second set of spray orifices 254, and can generally be configured in a manner substantially identical to the embodiment of FIG. 2 with respect to spray orifice arrangement and other geometric attributes.” (¶0026) And “It will be appreciated that other embodiments could include a dual concentric check arrangement, with one of a first and a second set of spray orifices being ducted according to the present disclosure, and the other set of spray orifices non-ducted.” (¶0028).  In other words, a person of ordinary skill in the art at the time of applicant’s filing upon reading ¶0026-0028 and reviewing Fig. 6 would understand that the disclosure contemplates a further embodiment sharing all the attributes of Fig. 6 with exception that one of the two sets of spray plume ducts are omitted.  As a result, one of the concentric sets of spray orifices are “ducted” while the other concentric set of spray orifices are “non-ducted” (i.e. sans ducts).  Therefore John explicitly teaches the limitation “wherein when the fuel injector injects a plurality of fuel sprays concentrically about the fuel injector into a cylinder of the diesel engine, some of the plurality of fuel sprays being directed by the plurality of ducts into the cylinder, and wherein one of the plurality of fuel sprays is not directed by any of the plurality of ducts” (Fig. 6, and ¶0026-0028)).

Regarding Claim 15, John further teaches: wherein one of the fuel sprays is not directed by any of the plurality of ducts (“It will be appreciated that other embodiments could include a dual concentric check arrangement, with one of a first and a second set of spray orifices being ducted according to the present disclosure, and the other set of spray orifices non-ducted.“ ; ¶0028)).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (U.S. 2021/0040925A1) in view of Bailey (U.S. 4548172).
Regarding Claims 3 and 14, John teaches all the elements of Claims 1 and 12 as indicated above.  John does not explicitly teach: wherein a glow plug ignites a fuel spray to initiate a combustion process in the cylinder
Bailey (note common assignee as John reference) discloses methods and apparatus for operating compression ignition internal combustion engines configured to burn low-cetane hydrocarbon fuels (e.g. diesel).  Specifically, Bailey discloses (Fig. 1-2) “Alternatively, the element 86 of the glow plug 70 or other fuel ignition-initiating means may be adapted to be distantly spaced from the auxiliary cloud 94 of fuel and positioned closely with respect to at least one of the primary fuel streams 66'. In this case, the element 86 of the glow plug 70 directly ignites only the primary fuel streams 66' in close proximity which then convey the flame to the auxiliary cloud 94 of fuel and thence to the other interconnectedly bridged primary fuel streams 66” (Col. 5 line 27+) and “excellent level of fuel consumption for a given power output and simultaneously low level of hydrocarbon emissions, particularly at low engine loads, highlights the effectiveness of the present invention” (Col. 8 line 27+) and “a flame started at the fuel ignition-initiating means may be directly, rapidly, and completely propagated to all of the other fuel streams to ensure complete and rapid combustion.” (Col. 2 line 42+).
Therefore Bailey teaches: wherein a glow plug ignites a fuel spray to initiate a combustion process in the cylinder (Fig. 1-2, see at least Col. 5 line 27+) in order that a flame started at the fuel ignition-initiating means may be directly, rapidly, and completely propagated to all of the other fuel streams to ensure complete and rapid combustion thus providing excellent level of fuel consumption for a given power output and simultaneously low level of hydrocarbon emissions, particularly at low engine loads.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the compression ignition engine system of John to incorporate the teachings of Bailey to include wherein a glow plug ignites a fuel spray to initiate a combustion process in the cylinder in order that a flame started at the fuel ignition-initiating means may be directly, rapidly, and completely propagated to all of the other fuel streams to ensure complete and rapid combustion thus providing excellent level of fuel consumption for a given power output and simultaneously low level of hydrocarbon emissions, particularly at low engine loads.

Regarding Claims 5 and 16, the combination of John and Bailey teaches all the elements of Claims 1 and 12 as indicated above.  John does not explicitly teach: wherein the fuel spray not directed by any of the plurality of ducts is a fuel spray located closest to a glow plug
Bailey discloses locating a glow plug in close proximity to a non-ducted fuel spray (e.g. Fig. 2, a primary fuel stream 66’) in order that a flame started at the fuel ignition-initiating means may be directly, rapidly, and completely propagated to all of the other fuel streams to ensure complete and rapid combustion thus providing excellent level of fuel consumption for a given power output and simultaneously low level of hydrocarbon emissions, particularly at low engine loads.
Therefore Bailey teaches: wherein the fuel spray not directed by any of the plurality of ducts is a fuel spray located closest to a glow plug in order that a flame started at the fuel ignition-initiating means may be directly, rapidly, and completely propagated to all of the other fuel streams to ensure complete and rapid combustion thus providing excellent level of fuel consumption for a given power output and simultaneously low level of hydrocarbon emissions, particularly at low engine loads.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the compression ignition engine system of John to incorporate the teachings of Bailey to include wherein the fuel spray not directed by any of the plurality of ducts is a fuel spray located closest to a glow plug in order that a flame started at the fuel ignition-initiating means may be directly, rapidly, and completely propagated to all of the other fuel streams to ensure complete and rapid combustion thus providing excellent level of fuel consumption for a given power output and simultaneously low level of hydrocarbon emissions, particularly at low engine loads.

Regarding Claims 6 and 17, the combination of John and Bailey teaches all the elements of Claims 5 and 16 as indicated above.  John does not explicitly teach: wherein the ignition of the fuel spray closest to the glow plug initiates a combustion process in the other fuel sprays of the plurality of fuel sprays or wherein the ignition of the fuel spray closest to the glow plug initiates a combustion process in the other fuel sprays
Bailey teaches: wherein the ignition of the fuel spray closest to the glow plug initiates a combustion process in the other fuel sprays of the plurality of fuel sprays or wherein the ignition of the fuel spray closest to the glow plug initiates a combustion process in the other fuel sprays (See Fig. 2, locating glow plug proximate to fuel stream 66’ results in ignition of this fuel spray first followed by initiating ignition of the other fuel sprays) in order that a flame started at the fuel ignition-initiating means may be directly, rapidly, and completely propagated to all of the other fuel streams to ensure complete and rapid combustion thus providing excellent level of fuel consumption for a given power output and simultaneously low level of hydrocarbon emissions, particularly at low engine loads.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the compression ignition engine system of John to incorporate the teachings of Bailey to include wherein the ignition of the fuel spray closest to the glow plug initiates a combustion process in the other fuel sprays of the plurality of fuel sprays or wherein the ignition of the fuel spray closest to the glow plug initiates a combustion process in the other fuel sprays in order that a flame started at the fuel ignition-initiating means may be directly, rapidly, and completely propagated to all of the other fuel streams to ensure complete and rapid combustion thus providing excellent level of fuel consumption for a given power output and simultaneously low level of hydrocarbon emissions, particularly at low engine loads.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (U.S. 2021/0040925A1) in view of Martin et al. (U.S. 2019/0063391A1).
Regarding Claims 2 and 13, John teaches all the elements of Claims 1 and 12 respectively.  John further discloses that axial-alignment of the fuel spray orifices and their respective fuel spray ducts (if said orifices are desired to have a duct) is desired to achieve the purported advantages of the invention. John further discloses that the duct(s) are formed on a base structure that may be attached/secured to the cylinder by any of a plurality of conventional attachment techniques known in the art.  (See explanations above with respect to at least Claims 7-8).  However, John does not explicitly disclose preferred features/techniques for ensuring the desired alignment/orientation of the fuel spray orifices (on the injector) and the fuel spray ducts (on the base) during/after assembly.  
Therefore John does not explicitly teach: wherein the base includes a projection that engages with a notch in the cylinder to ensure that the base and the plurality of ducts are properly oriented in the cylinder
Martin discloses a “Fuel Injector Assembly having Duct Structure” (Title) and further teaches “The fuel injector 180 is received within the bore 162 and is coupled to the insert 150 such that the plurality of ducts 174 align with the plurality of orifices 184 of the fuel injector 180. The alignment of the plurality of ducts 174 relative to the fuel injector 180 configures the plurality of ducts 174 to at least partially receive one or more fuel jets 186 from the plurality of orifices 184 of the fuel injector 180.” (Figs. 2, 4, 5, 6, 7a-7d, 8a-8d and 0052-0053).  Additionally, “In an embodiment, the fuel injector 180 may be axially and rotationally aligned relative to the duct structure 170 according to a configuration shown in FIG. 2, FIG. 4 and FIG. 5. In such a configuration as illustrated in FIG. 2, FIG. 4 and FIG. 5, the insert 150 may have a protuberance 188 provided on the inner surface 158 (best illustrated in FIG. 2 and FIG. 5). The protuberance 188 may be a projection having any shape. For example, in the embodiment illustrated the protuberance 188 is a cuboidal projection present on the inner surface 158.” (¶0055) and “In such a configuration, when the fuel injector 180 is placed in the bore 162 of the insert 150, the protuberance 188 in the insert 150 abuts the grooved region 192 of the fuel injector 180 such that each duct of the plurality of ducts 174 receives at least a portion of a fuel jet 186 from the fuel injector 180.” (¶0057).
Martin teaches: wherein the base includes a projection (Fig. 2, protuberance 188) that engages with a notch in the cylinder (Fig. 2, grooved region 192) to ensure that the base and the plurality of ducts are properly oriented in the cylinder (¶0055 and ¶0057).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the compression ignition engine ducted fuel spray system of John to incorporate the teachings of Martin to include wherein the base includes a projection that engages with a notch in the cylinder to order to ensure that “each duct of the plurality of ducts 174 receives at least a portion of a fuel jet 186 from the fuel injector 180.” (¶0057).

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (U.S. 2021/0040925A1) in view of Mueller (U.S. 2017/0114998A1).
Regarding Claim 11, John teaches all the elements of Claim 1 as indicated above.  John indicates (Fig. 6) axial-gaps between the exit of the fuel spray orifice (injector) and the inlet of each fuel spray duct (Fig. 6) However, John does not explicitly disclose preferred dimensions of the illustrated gap(s).  Therefore John does not explicitly teach: wherein an inlet of each duct is positioned between about 2 mm and 3 mm from a center of the fuel injector.
Mueller discloses a ducted fuel injector system (See Fig. 8d and 18) similar to John but further discloses preferred axial-gap (G) dimensions between the exit of the fuel spray orifice (injector) and the inlet of each fuel spray duct.  Specifically, “A baseline freely propagating jet ("free-jet") flame exhibiting high soot incandescence signal saturation was observed, indicating that a significant amount of soot was produced without a duct in position. Next, the combustion of ducted jets was studied. A plurality of duct diameters and duct lengths were tested, including duct inside diameters of about 3 mm, about 5 mm, and about 7 mm, and duct lengths of about 7 mm, about 14 mm, and about 21 mm.  Such a ducted jet experiment was subsequently conducted, using identical imaging conditions and similar operating conditions as those referenced above for the free jet, where a 3 mm inside diameter.times.14 mm long untapered steel duct was positioned about 2 mm downstream (e.g., gap G=about 2 mm) from the injector. The soot incandescence signal exhibited almost no saturation, which indicates that minimal, if any, soot was produced.” (¶0078-0079).
Therefore Mueller teaches: wherein an inlet of each duct is positioned between about 2 mm and 3 mm from a center of the fuel injector (¶0079, “about 2 mm”) in order to enhance “mixing inside a combustion chamber to form one or more locally premixed mixtures comprising fuel and charge-gas to enable minimal, or no, generation of soot and/or other undesired emissions during ignition and subsequent combustion of the locally premixed mixtures.” (Abstract).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the compression ignition engine ducted fuel spray system of John to incorporate the teachings of Mueller to include wherein an inlet of each duct is positioned between about 2 mm and 3 mm from a center of the fuel injector in order to enhance “mixing inside a combustion chamber to form one or more locally premixed mixtures comprising fuel and charge-gas to enable minimal, or no, generation of soot and/or other undesired emissions during ignition and subsequent combustion of the locally premixed mixtures.” (Abstract).

Regarding Claims 9-10, John teaches all the elements of Claim 1 as indicated above.  John does not explicitly teach: wherein an outer diameter of the base is between about 20 mm and 26 mm or wherein an inner diameter of the base is between about 7 mm and 9 mm.
As indicated above in the rejection of Claim 10, Mueller discloses preferred dimensions of elements of the ducted fuel injection nozzle assembly (¶0078-0079).  Specifically, Mueller discloses preferred duct lengths including 7mm, 14 mm, and 21mm contribute favorably to improving air/fuel mixing in the combustion chamber resulting in reduced generation of soot.  Persons of ordinary skill in the art upon review of the disclosure (at least Fig. 8d and ¶0078-0079) would be well informed that prior art ducted nozzle assemblies comprising relative feature dimensions in the range of 2-21 mm provide improved air/fuel mixing in the combustion chamber resulting in reduced generation of soot.
Therefore Mueller discloses the claimed invention except for wherein an outer diameter of the base is between about 20 mm and 26 mm or wherein an inner diameter of the base is between about 7 mm and 9 mm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at an inner/outer diameter of the base in the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mueller (U.S. 2016/0097360A1) discloses a ducted fuel injector assembly (Fig. 1) wherein each of the duct assemblies further includes “holes” positioned axially along each duct (Fig. 6a-6c; “In an embodiment, the duct can have a number of holes or slots formed along its length to further enable charge-gas to be drawn into the bore of the duct during passage of the fuel along the bore”; ¶0009).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747